Citation Nr: 0628185	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern











INTRODUCTION

The veteran had active service with the Recognized Guerillas 
from April 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The veteran died in June 1992 at the age of 68; the death 
certificate states that the cause of death was severe anemia, 
hypertensive heart disease, and acute heart failure due to 
electrolyte imbalance resulting from intestinal herniation 
with intestinal abscess.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Severe anemia, hypertensive heart disease, and acute 
heart failure due to electrolyte imbalance resulting from 
intestinal herniation with intestinal abscess were not 
present in service or for many years thereafter, and were not 
otherwise related to service. 





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the appellant in September 
2003 and November 2003, prior to the denials of the 
appellant's claim in January 2004, February 2004, and August 
2004.

VA has otherwise fulfilled its duty to notify the appellant 
in this case.  In the September 2003 letter, and a subsequent 
letter in November 2003, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letters also 
advised the appellant to submit any relevant evidence in his 
possession.  

In terms of notification regarding the degree of disability 
and effective date, required elements identified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), any 
lack of notice thereof does not prejudice the appellant.  Any 
such downstream issue is rendered moot based upon the denials 
below, and the appellant is not prejudiced by the Board's 
consideration of the pending issues.

Accordingly, the Board finds that the two letters fulfilled 
VA's duty to notify, including the duty to notify the 
appellant to submit any pertinent evidence in her possession. 

The Board also finds that all necessary assistance has been 
provided to the appellant. The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate her claim, including obtaining service medical 
records and medical records identified by the appellant.  

The Board notes that there was no VA examination or opinion.  
However, under 38 U.S.C.A. § 5103A(d), VA is only required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

As there is no competent evidence of a possible nexus between 
the veteran's death and service, a medical opinion is not 
required, and the Board finds that the record as it stands 
includes sufficient evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  As such, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran. 

Legal Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

Contributory cause of death is inherently one not related to 
the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(4).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war and manifests hypertensive heart disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

In reaching its decision, the Board has considered all of the 
pertinent evidence of record, including statements from the 
appellant and Dr. Ricky Figueroa, service medical records, 
treatment and hospital records from Don. Amado Perez Memorial 
General Hospital, Tarlac Provincial Hospital, and Victoriano 
Luna General Hospital.

The appellant contends that the veteran's death was caused by 
wounds received during active service.  Specifically, it is 
maintained that the veteran died due to an infection caused 
by diabetic gangrene of the right foot.  During the veteran's 
lifetime, service connection was not established for this 
condition, or any other disability.

The evidentiary record shows that the conditions associated 
with the veteran's death began many years after his 
separation from service.  While the appellant has submitted 
medical records from several different hospitals, there is no 
competent medical evidence showing that severe anemia, 
hypertensive heart disease, or acute heart failure due to 
electrolyte imbalance resulting from intestinal herniation 
with intestinal abscess were related to military service.  In 
his sworn processing "Affidavit For Philippine Army 
Personnel" the veteran reported wounds on the right leg and 
left thigh, but failed to report any form of cardiovascular 
or intestinal disorders. No competent medical evidence has 
been submitted to suggest any relationship between the 
claimed in service wounds and the conditions which led to the 
veteran's demise. Accordingly, service connection for the 
cause of the veteran's death is not established.  

In reaching its decision, the Board has also taken into 
account the appellant's assertions regarding her claim.  
However, it does not appear that the appellant is 
medically trained to offer any opinion as to causation.  
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992).  The 
Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


